UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 99-7020



BRIAN KEITH CLONTZ,

                                              Plaintiff - Appellant,

          versus


JOHN M. VANYUR; BONNIE     HALDERSON;   MICHAEL
WINKLMEIR; VICTOR SIHA,

                                             Defendants - Appellees.



Appeal from the United States District Court for the Eastern Dis-
trict of North Carolina, at Raleigh. James C. Fox, District Judge.
(CA-99-115-5-F)


Submitted:   October 21, 1999             Decided:   October 27, 1999


Before WIDENER and TRAXLER, Circuit Judges, and BUTZNER, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Brian Keith Clontz, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Brian Keith Clontz appeals the district court’s order denying

his motion to reconsider the dismissal of his complaint alleging a

claim under Bivens v. Six Unknown Named Agents of the Fed. Bureau

of   Narcotics, 403 U.S. 388 (1971).   We have reviewed the record

and the district court’s opinion and find no reversible error.

Accordingly, we affirm on the reasoning of the district court. See

Clontz v. Vanyur, No. CA-99-115-5-F (E.D.N.C. June 14, 1999).   We

grant Clontz’s motion to supplement the record on appeal and dis-

pense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                          AFFIRMED




                                2